DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Qinghong Xu with Reg. # 52,378 on 04/08/2021.

The application has been amended as follows: 

6. (Amended) The inverter box structure of claim 1, wherein the fastener is a bolt, a screw, or a rivet.
8. (Amended) The inverter box structure of claim 1, wherein a tilt angle between the central axis of the first hole and the bottom surface of the junction box is greater than 50 degree and less than 70 degree.
10. (Amended) The inverter box structure of claim 1, wherein only one first protruding portion is disposed at the inner surface of the casing of the junction box and a plurality of first holes are formed on the first protruding portion.
1, wherein a plurality of first protruding portions are disposed at the inner surface of the casing of the junction box and at least one first hole is formed on each of the first protruding portions.
13. (Amended) The inverter box structure of claim 1, wherein only one first recess portion is disposed at the outer surface of the casing of the inverter accommodating box and a plurality of second holes are formed on the first recess portion.
14. (Amended) The inverter box structure of claim 1, wherein a plurality of first recess portions are disposed at the outer surface of the casing of the inverter accommodating box and at least one second hole is formed on each of the first recess portions.

Allowable Subject Matter
Claims 1-4, 6, 8, 10-11, 13-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Pg. 6-8 of Applicant Arguments/Remarks filed 12/08/2020.

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first protruding portion is disposed at an inner surface of the casing of the junction box, the first hole is formed on the first protruding portion, and an end surface of the first hole is perpendicular to the central axis of the first hole; 
a first recess portion is disposed at an outer surface of the casing of the inverter accommodating box, the second hole is formed on the first recess portion, and an end surface ofPage 2 of 10Serial No.: 16/508,454Amdt. Dated December 9, 2020 Response to Non-Final OA mailed on September 25, 2020the second hole is perpendicular to a central axis of the second hole; 
a second protruding portion is disposed at an outer surface of the casing of the junction box, the second protruding portion corresponds to and matches with the first recess portion of the outer surface of the casing of the inverter accommodating box, and the second protruding portion is embedded in the first recess portion, and the fastener is locked in the first hole and the second hole to the connect and fix the inverter accommodating box and the junction box”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-4, 6, 8, 10-11, 13-14 and 16 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841